Name: Commission Delegated Decision (EU) 2015/1936 of 8 July 2015 on the applicable systems to assess and verify constancy of performance of ventilation ducts and pipes for air ventilation pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_DEL
 Subject Matter: technology and technical regulations;  building and public works;  mechanical engineering;  consumption
 Date Published: 2015-10-28

 28.10.2015 EN Official Journal of the European Union L 282/34 COMMISSION DELEGATED DECISION (EU) 2015/1936 of 8 July 2015 on the applicable systems to assess and verify constancy of performance of ventilation ducts and pipes for air ventilation pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 60(h) thereof, Whereas: (1) The assessment and verification of constancy of performance of ventilation ducts and pipes intended to be used for air ventilation should be carried out in accordance to the systems set out in Annex V to Regulation (EU) No 305/2011. (2) It is therefore necessary to establish which systems of assessment and verification of constancy of performance are applicable to ventilation ducts and pipes intended to be used for air ventilation. This should enable manufacturers to access the internal market more efficiently, thus contributing to greater competitiveness of the construction industry as a whole (3) This Decision should only apply to products not within the scope of other corresponding acts of Union law. Thus, it should not apply to ducts and pipes used for fixed fire-fighting systems since they are already covered by Commission Decision 96/577/EC (2) and Commission Decision 1999/472/EC (3), HAS ADOPTED THIS DECISION: Article 1 This Decision applies to ventilation ducts and pipes intended to be used in construction works for air ventilation as set out in Annex I. Article 2 The products referred to in Article 1 shall be assessed and verified for constancy of performance in relation to their essential characteristics in accordance with the systems specified in Annex II. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 8 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 96/577/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fixed fire-fighting systems (OJ L 254, 8.10.1996, p. 44). (3) Commission Decision 1999/472/EC of 1 July 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards pipes, tanks and ancillaries not in contact with water intended for human consumption (OJ L 184, 17.7.1999, p. 42). ANNEX I PRODUCTS COVERED This Decision applies to: 1. Ventilation ducts and pipes intended to be used in construction works for air ventilation. ANNEX II SYSTEMS OF ASSESSMENT AND VERIFICATION OF CONSTANCY OF PERFORMANCE For the products covered by this Decision, taking into account their essential characteristics, the systems for Assessment and Verification of Constancy of Performance apply as follows: Table 1 For all essential characteristics except for reaction to fire Products Essential Characteristics Applicable system for Assessment and Verification of Constancy of Performance as set out in Annex V to Regulation (EU) No 305/2011 Ventilation ducts and pipes intended to be used in construction works for air ventilation For all essential characteristics except for reaction to fire 3 Table 2 For reaction to fire only For all products indicated in the first column of Table 1, the systems for Assessment and Verification of Constancy of Performance are determined, depending on their subfamilies, as follows: Product subfamilies Applicable system for Assessment and Verification of Constancy of Performance as set out in Annex V to Regulation (EU) No 305/2011 Products for which a clearly identifiable stage in the production process results in an improvement of their reaction to fire performance (e.g. an addition of fire retardants or a limiting of organic material) 1 Products for which an applicable European legal base exists to classify their reaction of fire performance without testing 4 Products not belonging to the subfamilies indicated in rows 1 and 2 3